Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is in response to applicant’s after final amendment filed on May 19, 2022.
Status of Claims
1.	Claims 1-3 and 5-9 are currently under examination wherein no claim has been amended in applicant’s after final amendment filed on May 19, 2022. The previously withdrawn claims 11-13, 15-18 and 20 have been withdrawn by the applicant in the same amendment.
Status of Previous Rejections
2.	The previous rejections of claims 1-3 and 5-9 under 35 U.S.C. 103 as stated in the Office action dated March 22nd, 2022 have been withdrawn in light of applicant’s after final argument filed on May 19, 2022.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Steven L. Crane on May 23rd, 2022.
The application has been amended as follows: 
The previously withdrawn claims 10-13 and 15-20 have been cancelled.
Allowable Subject Matter
4.	Claims 1-3 and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 The applicant’s after final argument filed on May 19, 2022 has obviated the previous rejections of claims 1-3 and 5-9 under 35 U.S.C. 103 as being unpatentable over Ambroziak et al. (US 5,314,106) as stated in the Office action dated March 22nd, 2022. Ambroziak et al. (‘106) does not disclose the transition layer as claimed in the independent claim 1. A further search for references did not find any prior art which anticipates or renders obvious the claimed subject matter of the instant application alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiping Zhu/
Primary Examiner, Art Unit 1733

5/23/2022